Citation Nr: 0413833	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-08 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Entitlement to service connection for right ear hearing 
hearing loss, to include as secondary to the veteran's 
service connected type II diabetes mellitus.

2.  Entitlement to a higher initial rating for left ear 
hearing loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from May 1964 until February 
1967.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a September 2002 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Chicago, Illinois.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the present case, the veteran has not been sent a letter 
apprising him of the evidence necessary to substantiate his 
claims, or of the division of responsibility between VA and 
the veteran in the development of the information and 
evidence.  Such notice must be accomplished in order to 
satisfy the requirements under the VCAA and Quartuccio.  

Additionally, upon review of the March 2002 VA examination, 
the Board finds that the VA examiner's conclusions with 
respect to the etiology of the veteran's right ear hearing 
loss were inadequately explained.  Indeed, while the examiner 
finds it highly unlikely that right ear sensorineural hearing 
loss related to active duty, the reasons underlying that 
conclusion were not articulated.  Therefore, the Board finds 
that an addendum clarifying the March 2002 opinion would be 
useful in the adjudication of the veteran's claim.

Finally, it is noted that the September 2002 rating decision 
on appeal denied service connection for right ear hearing 
loss and granted service connection, and a 10 percent 
evaluation, for left ear hearing loss.  The veteran's October 
2002 notice of disagreement simply stated dissatisfaction 
"with the rating decision of my claim (hearing loss both 
ears) dated September 10, 2002."  

The notice of disagreement was construed as applying only to 
the service connection claim and not also to an increased 
rating request.  However, based on the veteran's testimony at 
a hearing before the undersigned in October 2003, the Board 
finds that the veteran did indeed intend to express 
disagreement with the rating assigned, and to raise an 
increased rating claim as well.  Specifically, at his 
hearing, the veteran referenced his 10 percent rating 
assignment for the left ear and expressed his belief that he 
was entitled to a 50 percent disability evaluation.  He 
stated, verbatim: "I don't know how they do only 10 percent.  
That's why I'm here today."  With the context of those 
words, it is clear that the October 2002 notice of 
disagreement should be construed to include an increased 
rating claim as to the veteran's left ear hearing loss.  A 
statement of the case (SOC) has not been issued pursuant to 
38 C.F.R. § 19.26 (2003).

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the ... claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")  



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), as 
well as and any other applicable legal 
precedent, as to the service connection 
issue on appeal, and the increased rating 
claim.  (The RO should note that as 
§ 5103 notice was not provided as to the 
original claim for service connection for 
left and right ear hearing loss prior to 
original adjudication of the claims, the 
exception to the requirement to provide 
VCAA notice relative to an increased 
rating claim raised in a notice of 
disagreement, as outlined in OPGCPREC 08-
2003, is not applicable.)

2.  The RO should contact the examiner 
who evaluated the veteran's hearing in 
March 2002 and request that he provide 
the rationale for the opinion given at 
that time.  Specifically, the examiner 
should cite the specific evidence of 
record that led him to conclude that the 
veteran's present sensorineural hearing 
loss, to include of the right ear, is not 
related to service.  If the VA examiner 
is no longer available to respond to this 
inquiry then another competently 
qualified examiner may answer in his 
place.  In either case, the claims file 
must be reviewed and, if deemed 
necessary, another examination should be 
afforded.  

3.  Upon completion of the above, the RO 
must readjudicate the veteran's service 
connection claim.  If 


that benefit remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.  

Additionally, the RO should take 
appropriate action, including issuance of 
a SOC, per notice of disagreement with 
the rating assigned for left ear hearing 
loss, in the September 2002 rating 
decision.  The veteran and his 
representative should be clearly advised 
of the need to file a substantive appeal 
if the veteran wishes to complete an 
appeal from that determination.  If such 
an appeal is perfected, any additional 
evidence received on that issue would 
warrant readjudication of that claim as 
well.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



